UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1166



CAROL L. ORDEWALD,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CA-04-32-GEC)


Submitted:   October 31, 2005          Decided:     December 16, 2005


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Schorsch, POINDEXTER, SCHORSCH & PATTERSON, Waynesboro,
Virginia; Charles E. Samuels, HUBARD, SAMUELS & LEWANE, Richmond,
Virginia, for Appellant. Donna L. Calvert, Regional Chief Counsel,
Patricia M. Smith, Deputy Chief Counsel, Margaret M. Maguire,
Assistant Regional Counsel, Philadelphia, Pennsylvania; John L.
Brownlee, United States Attorney, Julie C. Dudley, Assistant United
States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Carol L. Ordewald appeals the district court’s order

affirming     the    Commissioner’s       denial   of    disability      insurance

benefits.     We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct law

was applied.        See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).

            In challenging the sufficiency of the evidence on appeal,

Ordewald’s sole argument is that, in his hypothetical to the

vocational     expert,       the   Administrative       Law    Judge    failed    to

incorporate Ordewald’s anticipated absenteeism, a limitation to

Ordewald’s    residual       functional     capacity    noted    by    the   medical

expert.     Because this claim was not raised in the district court,

Ordewald may not raise it now on appeal.                      See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that issues raised

for   the    first    time    on   appeal    are   generally      waived      absent

exceptional circumstances).          To the extent that Ordewald raises a

general challenge to the sufficiency of the evidence, we conclude

that substantial evidence supports the Commissioner’s decision.

             Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED


                                      - 2 -